DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/13/2019, 10/01/2020 and on 09/06/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner.

Response to Amendment
This Action is in response to preliminary amendment filed on 08/13/2019.
Claims 4, 9 and 13 have been amended. Claim 1, 7 and 13 being independent claims.
Claim 14 has been cancelled (amendment filed on 08/13/2019). Claims 15-21 are added.
Claims 1-13 and 15-21 are presented for examination. 
Claims 1-13 and 15-21 remain pending in this application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 7, 13 and 17-18 are objected to because of the following informalities:
Claims 1, 7, 13 recite acronyms such as “CNAME”, “IP” and “DNS
Claims 17-18 each recites the limitation “the local” in line 5. There is insufficient antecedent basis for this limitation in the claims.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a decision module”, “an acquisition module”, “a combination module” and “a feedback module” in claims 7-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-8, 10-13, 17-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (hereinafter, Guo, US 20140129720 A1) in view of Araujo et al. (hereinafter, Araujo, US 20170134274 A1) in view of Stolorz et al. (hereinafter, Stolorz, US 20080215718 A1).

Regarding claim 1, Guo discloses a method for controlling a ratio of multi-CNAME traffic (see [0007]; method for allocating CDN volume) comprising: 
receiving, by a target authoritative DNS server (see “DNS Resolver” in Fig.2; also see “DNS Resolver” of ISP in Fig.1 in view of [0005]; local DNS sends the request to a main DNS of the website), an A record query request for a target domain name sent by a local DNS server (see “DNS Resolution” with local cache in Fig.1 in view of [0005]; local DNS sends the request to a main DNS of the website; also see [0023]; DNS resolver receives a business visit request to resolve a domain name (for example, a request to resolve www.qq.com); examiner articulates that a request received to resolve www.qq.com corresponds to the claimed “an A record query request for a target domain name”; also see [0042]; domain name server receives a business visit request to access an A-Record), and determining, by the target authoritative DNS server (see “DNS Resolver” in Fig.1-2), all CNAME domain names according to stored CNAME records of the target domain name (see CNAME domain names in Fig.2; also see [0024]; three CDN servers including, e.g., CDN A, CDN B, and CDN C, are used to handle the business visit request… to resolve domain names; a CNAME record corresponding to the A-Record can include: qq.cdnA.com, qq.cdnB.com, and qq.cdnC.com. All of these three CNAME records are mapped to the same domain name, www.qq.com... for handling the business visit request to resolve the IP addresses as depicted in FIG. 2, by DNS recursive query (Step 3), the three CDN servers can be located; CDN A may resolve out qq.cdnA.com; CDN B may resolve out qq.cdnB.com; and CDN C may resolve out qq.cdnC.com); 
acquiring, by the target authoritative DNS server, IP address corresponding to CNAME domain name from an authoritative DNS server corresponding to CNAME domain name (see [0024]-[0026]; DNS resolver selects one CDN server from the three CDN servers to complete the domain name CDN server can then be used to resolve an IP address corresponding to a domain name and return the resolved results to the business visit requester; also see [0008]; The regional allocation strategy can include dispatching the business visit request to the each CDN server of the plurality of CDN servers based on an original region of the business visit request);
randomly feeding back, by the target authoritative DNS server, one IP group of the at least one IP group to the local DNS server (see [0037]-[0038]; a CDN server can be selected by randomly picking a number for each business visit request; also see [0026]; DNS resolver dispatches a received visit request to the selected CDN server. The CDN server can then be used to resolve an IP address corresponding to a domain name and return the resolved results to the business visit requester). 
Although, and as set forth above, Guo discloses dispatching the business visit request to the each CDN server of the plurality (see [0008]), and also discloses acquiring, by the target authoritative DNS server, IP address corresponding to CNAME domain name from an authoritative DNS server corresponding to CNAME domain name (see [0024]-[0026]), Guo does not disclose acquiring IP addresses corresponding to each CNAME domain name of all the CNAME domain names from an authoritative DNS server corresponding to each CNAME domain name; and combining, by the target authoritative DNS server, IP addresses corresponding to all the CNAME domain names according to a preset traffic pulling ratio of the target domain name, to generate at least one IP group.
Araujo discloses acquiring, by the target authoritative DNS server (Fig.6: 601), IP addresses corresponding to each CNAME domain name of all the CNAME domain names from an authoritative DNS server (see Fig.6:645) corresponding to each CNAME domain name (see [0090]-[0093]; DNS system 601 is employed to perform the initial translation of a domain name… to recursive network identifiers, such as recursive domain names, which are then further handled by DNS node 645 for translation into network addresses usable by end user device 620 for retrieving content cached by CDN 610; Although only one DNS system 610 and DNS node 645 are shown in FIG. 6, more than one can be employed when each backhaul provider has an associated DNS node that services end user domain name response message 663 which includes network addressing information for end user device 620 to reach content associated with the original DNS query 660).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Araujo with Guo to acquire IP addresses corresponding to each CNAME domain name of all the CNAME domain names from an authoritative DNS server corresponding to each CNAME domain name.
One of ordinary skill in the art would have been motivated to be able to route traffic to one-of-many destinations which are selected based on location, latency, or other performance factors, to provide the most performance for content delivery to end users (Araujo: [0053]).
Although, and as set forth above, Araujo discloses acquiring IP addresses corresponding to each CNAME domain name of all the CNAME domain names (see [0090]-[0095]), Guo (modified by Araujo) does not disclose combining, by the target authoritative DNS server, IP addresses according to a preset traffic pulling ratio of the target domain name, to generate at least one IP group.
Stolorz discloses combining, by the target authoritative DNS server (see Fig.1:118-1), IP addresses corresponding to all the CNAME domain names (see Fig.1:106-1; see [0045]; name server 118-1 returns (provides or attempts to provide) the IP addresses of servers in the subscriber server network or a CNAME (a domain name); see [0130]; The ATC name server network 140 is responsible for responding to DNS requests, including processing DNS requests, applying the ATC policies 200 to select one or more servers from the subscriber server network (or a different designated network), and replying with the IP address(es) of the selected server(s)… ATC name server network 140 provides domain name-according to a preset traffic pulling ratio of the target domain name (see [0050], [0061], [0093], [0102] and [0124]), to generate at least one IP group (see Fig.1:106-1 to 106-k; also see [0048] and [0089]-[0093]; Load Sharing Server Set (LSSS) option is used when the current decision tree leaf points to a number of destinations among which the user wants to share load according to arbitrary criteria; LSSS are necessary to utilize the load share, tiered/overflow and failover rules. When an ATC name server encounters a server set, one or more answers are chosen based on several criteria When answering a DNS query from a LSSS, ATC preferably selects answers (IP addresses or a CNAME) from servers included in the set; also see [0097]); 
randomly feeding back, by the target authoritative DNS server, one IP group of the at least one IP group to the local DNS server (see [0130]; The ATC name server network 140 is responsible for responding to DNS requests, including processing DNS requests, applying the ATC policies 200 to select one or more servers from the subscriber server network (or a different designated network), and replying with the IP address(es) of the selected server(s)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Stolorz with Guo and Araujo to combine IP addresses according to a preset traffic pulling ratio of the target domain name, to generate at least one IP group.
One of ordinary skill in the art would have been motivated to be able to determine where to route a service request and to share the load between a plurality of servers during overload (Stolorz: [0048]).

Regarding claim 2, Guo (modified by Araujo and Stolorz) discloses the method of claim 1, as set forth above. Guo further discloses wherein the A record query request of the target domain name includes an IP address of the local DNS server or an IP address of a user terminal (see [0041]; The DNS resolver determines the original region of the business visit request based on an IP address of the business visit request); and 
acquiring, by the target authoritative DNS server, the IP addresses corresponding to each CNAME domain name for all the CNAME domain names from the authoritative DNS server corresponding to each CNAME domain name (see [0024]-[0026]; also see [0008]) further includes: 
for each CNAME domain name, sending, by the target authoritative DNS server, an A record query request of the CNAME domain name including the IP address of the local DNS server or the IP address of the user terminal to an authoritative DNS server corresponding to the CNAME domain name (see [0041]; The DNS resolver determines the original region of the business visit request based on an IP address of the business visit request; also see [0008]; a business visit request can be received and dispatched to a plurality of CDN servers for handling the business visit request based on at least one of a time allocation strategy, a request number allocation strategy, and a regional allocation strategy… The regional allocation strategy can include dispatching the business visit request to the each CDN server of the plurality of CDN servers based on an original region of the business visit request), and 
receiving, by the target authoritative DNS server, IP addresses corresponding to the CNAME domain name determined and fed back by the authoritative DNS server corresponding to the CNAME domain name based on the IP address of the local DNS server or the IP address of the user terminal (see [0024]-[0026]; to resolve the IP address DNS resolver dispatches a received visit request to the selected CDN server. The CDN server can then be used to resolve an IP address corresponding to a domain name and return the resolved results to the business visit requester).

Regarding claim 4, Guo (modified by Araujo and Stolorz) discloses the method of claim 2, as set forth above. Stolorz further discloses wherein, after generating the at least one IP group (see [0130]; also see [0048]; [0089]-[0093] and [0097]; ATC preferably selects answers (IP addresses or a CNAME) from servers included in the set), the method further includes: within a preset caching period of the A record of the target domain name, if the A record query request including the IP address of the local DNS server or the IP address of the user terminal is received again, randomly feeding back one IP group of the at least one IP group by the target authoritative DNS server (see [0154] in view of [0055]; DNS requests will continue to be served in accordance with the subscriber's defined ATC policies until the TTL's have expired on the appropriate delegations; also see [0167]-[0168]; for each server, a TTL is specified… a load share and a shed fraction may also be specified; also see [0024]; When a particular server group is selected (e.g., after a hierarchical decisions based on the continent-based policies 220 and the region-based policies 230), the load share policies 240 govern the process whereby servers in a given server group should be selected; examiner articulates that TTLs expiration on the appropriate delegations correspond to a preset caching period of the A record of the target domain name; examiner also articulates that serving DNS requests in accordance with the subscriber's defined ATC policies (that are stored in policy database 124 in Name Server 118) indicate that the DNS requests are received by the Name Server; examiner further articulates that selecting servers in a given server group for serving continued/ subsequent DNS requests until the TTL's have expired corresponds to feeding back random IP group within a preset caching period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Stolorz with Guo and Araujo so that after generating the at least one IP group, the method further includes: within a preset caching period of the A record of the target domain name, if the A record query request including the IP address of the local DNS server or the IP address of the user terminal is received again, randomly feeding back one IP group of the at least one IP group by the target authoritative DNS server.
One of ordinary skill in the art would have been motivated to be able to determine where to route a service request and to share the load between a plurality of servers during overload (Stolorz: [0048]).

Regarding claim 5, Guo (modified by Araujo and Stolorz) discloses the method of claim 1, as set forth above. Araujo further discloses wherein, before acquiring, by the target authoritative DNS server (Fig.6: 601), the IP addresses corresponding to each CNAME domain name for all the CNAME domain names from the authoritative DNS server (see Fig.6:645) corresponding to each CNAME domain name (see [0090]-[0093], also see [0099]), the method further includes: 
for each CNAME domain name, if the target authoritative DNS server (Fig.6: 601) itself has stored an authoritative DNS server record of the CNAME domain name, determining, by the target authoritative DNS server (Fig.6: 601), the authoritative DNS server (Fig.6: 645) corresponding to the CNAME domain name according to the authoritative DNS server record (see [0091]; before DNS system 601 can determine what to translate domain names into responsive to queries or to which recursive DNS nodes to transfer DNS queries, CDN 610 must announce one or more domain name translation records to DNS system 601, among other DNS systems… These records (corresponding to records [7] and [8] in Fig.6) can contain more than one domain name translation entry. The entries are used by DNS system 601 for translation of domain names into network addresses or to recursive network identifiers such as recursive domain names; examiner articulates that using records/ entries by DNS system 601 for translation of domain names into recursive domain names corresponds to determining the authoritative DNS server corresponding to the CNAME domain name), and if the target authoritative DNS server itself has not stored the authoritative DNS server record of the CNAME domain name, recursively/ iteratively querying, by the target authoritative DNS server, the authoritative DNS server corresponding to the CNAME domain name (see [0090]; top-level domain name translation node, namely DNS system 601, is employed to perform the initial translation of a domain name into a further, recursive, domain name or network address; DNS system 601 issues recursive DNS query 662 to DNS node 645; examiner articulates that the DNS system 601 performing initial translation of domain name indicate that the DNS system 601 has not stored the authoritative DNS server record of the CNAME domain name; examiner also articulates that DNS system 601 performing recursive domain name or network address translation by issuing recursive DNS query 662 to DNS node 645 indicate recursively/ iteratively querying, by DNS system 601, DNS node 645 corresponding to the CNAME domain name).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Araujo with Guo and Stolorz to have a 
One of ordinary skill in the art would have been motivated to be able to route traffic to one-of-many destinations which are selected based on location, latency, or other performance factors, to provide the most performance for content delivery to end users (Araujo: [0053]).

Regarding claim 6, Guo (modified by Araujo and Stolorz) discloses the method of claim 1, as set forth above. Araujo further discloses wherein, within each IP group, a ratio of a total probability of IP addresses of CDN nodes being selected for each CDN service provider satisfies the traffic pulling ratio of the target domain name (see [0050] and [0061]; the load share of each server may be derived as a percentage of the total load; also see [0093], [0102] and [0124]; load share policies 240 may specify the percentage (share) of the total requests that each server in a server group should handle. For example, if a server group comprises a total of three primary servers (server 1, server 2, server 3), a load share policy for this server group may specify the load share as (0.3, 0.5, 0.2), indicating that server 1 should take 30% of the total load, server 2 should take 50% of the load, and server 3 should take 20% of the total load).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Stolorz with Guo and Araujo so that within each IP group, a ratio of a total probability of IP addresses of CDN nodes being selected for each CDN service provider satisfies the traffic pulling ratio of the target domain name.


As for Claim(s) 7 and 13, the claims list all the same elements of claim 1, but in a device for controlling a ratio of multi-CNAME traffic (see Guo: DNS resolver of Fig.2 and Fig.6) comprising: modules (see Guo: Fig.6:61-64); and an authoritative DNS server (see Guo: DNS resolver of Fig.2 and Fig.8:800; also see [0020]) a processor (see Guo: Fig.8:802) and a memory (see Guo: Fig.8:804), the memory storing at least one instruction, at least one program, a code set, or a set of instructions, which are loaded and executed by the processor (see Guo [0062]) form to carry out the steps of claim 1, rather than the method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 7 and 13.

As for Claims 8 and 10-12, the claims do not teach or further define over the limitations in claims 2 and 4-6 respectively. Therefore, claims 8 and 10-12 are rejected for the same reasons as set forth in claims 2 and 4-6 respectively.

Regarding claim 17, Guo (modified by Araujo and Stolorz) discloses the method of claim 2, as set forth above. Stolorz further discloses wherein: 
the A record query request of the target domain name includes the IP address of the local DNS server (see [0060]; Decisions are based on location of the end-user or an approximate thereof, e.g., using the IP address of an end-user's resolver; also see [0045]; also see [0072]-[0077]; ATC decisions based, e.g., upon the IP address of the requesting resolver); and 
the IP addresses corresponding to the CNAME domain name are determined by querying all A records, corresponding to the CNAME domain name, stored in the local and determining, among the A records, IP addresses that belong to a same network segment as the local DNS server or IP addresses of CDN nodes that are physically close to the local DNS server ( [0045]; The determination of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Stolorz with Guo and Araujo so that the A record query request of the target domain name includes the IP address of the local DNS server; and the IP addresses corresponding to the CNAME domain name are determined by querying all A records, corresponding to the CNAME domain name, stored in the local and determining, among the A records, IP addresses that belong to a same network segment as the local DNS server or IP addresses of CDN nodes that are physically close to the local DNS server.
One of ordinary skill in the art would have been motivated to be able to determine where to route a service request and to share the load between a plurality of servers during overload (Stolorz: [0048]).

Regarding claim 18, Guo (modified by Araujo and Stolorz) discloses the method of claim 2, as set forth above. Guo further discloses wherein: 
the A record query request of the target domain name includes the IP address of the user terminal (see [0041]-[0042]; domain name server receives a business visit request to access an A-Record…  DNS resolver determines the original region of the business visit request based on an IP address of the business visit request); and 
the IP addresses corresponding to the CNAME domain name are determined by querying all A records, corresponding to the CNAME domain name (see [0042]; domain name server receives a business visit request to access an A-Record), stored in the local (see [0024]; A-Record are set on the DNS) and determining, among the A records, IP addresses that belong to a same network segment as the IP address of the user terminal or IP addresses of CDN nodes that are physically close to the user terminal (see [0041]-[0042]; domain name server receives a business visit request to access an A-Record…  DNS resolver determines the original region of the business visit request based on an IP address of the business visit request; also see [0008]; The regional allocation strategy can include dispatching the business visit request to the each CDN server of the plurality of CDN servers based on an original region of the business visit request; also see [0024]-[0026]; DNS resolver selects one CDN server from the three CDN servers to complete the domain name resolution… to resolve the IP address DNS resolver dispatches a received visit request to the selected CDN server. The CDN server can then be used to resolve an IP address corresponding to a domain name and return the resolved results to the business visit requester). 

Regarding claim 20, Guo (modified by Araujo and Stolorz) discloses the method of claim 4, including randomly feeding back one IP group of the at least one IP group by the target authoritative DNS server, as set forth above (in Guo, see [0037]-[0038]; in Stolorz, see [0130]). Stolorz further discloses wherein, after randomly feeding back one IP group of the at least one IP group by the target authoritative DNS server (see [0130]; ATC name server network 140 is responsible for responding to DNS requests, including processing DNS requests, applying the ATC policies 200 to select one or more servers from the subscriber server network (or a different designated network), and replying with the IP address(es) of the selected server(s)), the method further includes: 
reorganizing, by the local DNS server, all IPs in the one IP group fed back by the target authoritative DNS server, in a random order (see [0053]-[0054]; managed server may revise its load share or load shed by updating the corresponding load share or load shed information in a designated file stored on the server and this file may be polled by a name server so that the dynamically changed load share and load shed information can be used to direct traffic accordingly; also see [0091]; one or more answers are chosen based on several criteria, including, e.g., the load share of each server; also see [0097]; As an example, consider a LSSS with two servers in tier 1, two servers in tier 2… If both servers in tier 1 are online and not shedding, those servers will be returned. If one of the tier 1 servers has 10% the answers contain one server from tier 1 and one server from tier 2. If both servers from tier 1 are offline, the two servers from tier 2 are returned. If all four servers are offline, then all four are returned (the special case)); 
forwarding, by the local DNS server, the reorganized IP group to the user terminal (see [0130]; name server network 140 provides domain name-IP address resolutions based on dynamically updated ATC policies 200; also see [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Stolorz with Guo and Araujo to have a method wherein, after randomly feeding back one IP group of the at least one IP group by the target authoritative DNS server, the method further includes: reorganizing, by the local DNS server, all IPs in the one IP group fed back by the target authoritative DNS server, in a random order; forwarding, by the local DNS server, the reorganized IP group to the user terminal.
One of ordinary skill in the art would have been motivated to be able to determine where to route a service request and to share the load between a plurality of servers during overload (Stolorz: [0048]).

Regarding claim 21, Guo (modified by Araujo and Stolorz) discloses the method of claim 1, as set forth above. Guo further discloses wherein a CNAME domain name (see CNAME domain names in Fig.2) is a designated domain name of a plurality of CDN service providers for providing CDN acceleration service (see [0024]; three CDN servers including, e.g., CDN A, CDN B, and CDN C, are used to handle the business visit request… to resolve domain names; a CNAME record corresponding to the A-Record can include: qq.cdnA.com, qq.cdnB.com, and qq.cdnC.com. All of these three CNAME records are mapped to the same domain name, www.qq.com... for handling the business visit request to resolve the IP addresses as depicted in FIG. 2, by DNS recursive query (Step 3), the three CDN servers can be located; CDN A may resolve out qq.cdnA.com; CDN B may resolve out qq.cdnB.com; and CDN C may resolve out qq.cdnC.com). 

Claim(s) 3, 9, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (hereinafter, Guo, US 20140129720 A1) in view of Araujo et al. (hereinafter, Araujo, US 20170134274 A1) in view of Stolorz et al. (hereinafter, Stolorz, US 20080215718 A1) in view of Heckle et al. (hereinafter, Heckle, US 20180159929 A1).

Regarding claim 3, Guo (modified by Araujo and Stolorz) discloses the method of claim 1, including acquiring, by the target authoritative DNS server, IP addresses corresponding to each CNAME domain name of all the CNAME domain names from an authoritative DNS server corresponding to each CNAME domain name, as set forth above (in Araujo, see [0090]-[0093] and [0099]). Guo further discloses wherein the A record query request of the target domain name includes an IP address of the local DNS server or an IP address of a user terminal (see [0041]; The DNS resolver determines the original region of the business visit request based on an IP address of the business visit request); and
acquiring, by the target authoritative DNS server, IP address corresponding to CNAME domain name from an authoritative DNS server corresponding to CNAME domain name (see [0024]-[0026]; also see [0008]) further includes:
	determining, by the target authoritative DNS server, IP addresses corresponding to the CNAME domain name in all the A records based on the IP address of the local DNS server or the IP address of the user terminal (see [0042]; when a domain name server receives a business visit request to access an A-Record, a CNAME record can be directed to a CDN service provider corresponding to an original region of the business visit request to provide the service; also see [0008]; The regional allocation strategy can include dispatching the business visit request to the each CDN server of the plurality of CDN servers based on an original region of the business visit request; also see [0024]-[0026]; The CDN server can then be used to resolve an IP address corresponding to a domain name and return the resolved results to the business visit requester).
Guo (modified by Araujo and Stolorz) does not explicitly disclose for each CNAME domain name, sending, by the target authoritative DNS server, an A record synchronization request to the 
Heckle discloses acquiring, by the target authoritative DNS server (see Fig.10:600), the IP addresses corresponding to each CNAME domain name for all the CNAME domain names from the authoritative DNS server corresponding to each CNAME domain name (see [0089]-[0090]; number of Domain Name System (DNS) records are maintained by the domain name registrar/DNS hosting service 600… a DNS "A" record provides an IP address corresponding to a domain name for a given network appliance; … DAS server "A" records 604 and the name server "A" records 606 include records that map each domain name of the DAS servers/ name servers to the corresponding IP addresses) further includes: 
for each CNAME domain name, sending, by the target authoritative DNS server, an A record synchronization request to the authoritative DNS server corresponding to the CNAME domain name (see Fig.13:152; also see [0107]; the DAS servers and the name servers request and retrieve, from the hosting service 600, the DNS "TXT" record for the name server domain names… periodically update /synchronize each other's DNS records (e.g., CNAME records) based on the retrieved DNS "TXT" record; examiner articulates that requesting DNS record for the name server domain names to synchronize each other's DNS records 602 (including A-record 604-606 as shown in Fig.6) correspond to sending an A record synchronization request to the authoritative DNS server), 
receiving, by the target authoritative DNS server, all A records sent by the authoritative DNS server corresponding to the CNAME domain name (see Fig.13:152; also see [0107]; the DAS servers and the name servers request and retrieve, from the hosting service 600, the DNS "TXT" record for the name server domain names… periodically update /synchronize each other's DNS records (e.g., CNAME records) based on the retrieved DNS "TXT" record), and
determining, by the target authoritative DNS server, IP addresses corresponding to the CNAME domain name in all the A records (see [0102]; updated canonical domain name will be .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Heckle with Guo, Araujo and Stolorz so that for each CNAME domain name, the target authoritative DNS server sends an A record synchronization request to the authoritative DNS server corresponding to the CNAME domain name, and receives all A records sent by the authoritative DNS server corresponding to the CNAME domain name.
One of ordinary skill in the art would have been motivated to be able to regularly update/ synchronize the DNS records of each of the name servers so that the CNAME records at any given time reflect the server to which an apparatus is connected (Heckle: [0102]).

As for Claim 9, the claim does not teach or further define over the limitations in claim 3. Therefore, claim 9 is rejected for the same reasons as set forth in claim 3.

As for Claims 15-16, although the claims are dependent upon claim 3 and 9 respectively, the claims themselves do not teach or further define over the limitations in claims 4 and 10 respectively. Therefore, claims 15-16 are rejected for the same reasons as set forth in claims 4 and 10 respectively.

Regarding claim 19, Guo (modified by Araujo, Stolorz and Heckle) discloses the method of claim 3, as set forth above. Heckle further discloses wherein the all A records sent by the authoritative DNS server corresponding to the CNAME domain name include all A records in a A record database maintained by the authoritative DNS server corresponding to the CNAME domain name (see Fig.13:152; also see [0107]; the DAS servers and the name servers request and retrieve, from the hosting service 600, the DNS "TXT" record for the name server domain names… periodically update /synchronize each other's DNS records (e.g., CNAME records) based on the retrieved DNS "TXT" record; examiner articulates that DNS records requested and retrieved for the name server domain names .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Heckle with Guo, Araujo and Stolorz so that the all A records sent by the authoritative DNS server corresponding to the CNAME domain name include all A records in a A record database maintained by the authoritative DNS server corresponding to the CNAME domain name.
One of ordinary skill in the art would have been motivated to be able to regularly update/ synchronize the DNS records of each of the name servers so that the CNAME records at any given time reflect the server to which an apparatus is connected (Heckle: [0102]).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hesketh et al. (US 20120198043 A1) discloses customized domain names in a CDN.
Howard et al. (US 10091096 B1) teaches CNAME records are generated and provided by the DNS servers to direct a more appropriate DNS server of the CDN service provider.
Inoue et al. (US 20180048620 A1) discloses generating a Domain Name Graph information in which each node represents one of names and IP addresses included in A records and CNAME records included in a DNS response observed in a network.
Joe et al. (US 20140164584 A1) teaches method for selecting a target CDN.
Joshi (US 7840678 B2) discloses host-level policies for global server load balancing.
Kommula et al. (US 8024441 B2) teaches global server load-balancing (GSLB) switch that serves as a proxy to an authoritative DNS.
Liskov (US 7289519 B1) discloses processing content requests using DNS.
Newton (US 20150046594 A1) teaches creating a CNAME to a selected slice name.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107.  The examiner can normally be reached on MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453